t c summary opinion united_states tax_court shri g and sudha agarwal petitioners v commissioner of internal revenue respondent docket no 12670-07s filed date shri g and sudha agarwal pro sese kris h an for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ and federal income taxes respectively respondent also determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for and respectively after concessions by the parties the issues remaining for decision are whether petitioners are entitled to deduct on schedule e supplemental income and loss losses of dollar_figure and dollar_figure for and respectively as qualifying taxpayers in real_property trades_or_businesses and liable for the accuracy-related_penalty for each year background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in california 1in a stipulation of settled issues the parties agree that petitioners are entitled to a net_capital_loss of dollar_figure rather than dollar_figure for they are not entitled to a self-employed health insurance deduction of dollar_figure for they are not entitled to additional exemptions of dollar_figure and dollar_figure for and respectively and itemized_deductions adjustments for and are computational during and shri agarwal mr agarwal worked full time as an engineer during and sudha agarwal mrs agarwal worked full time as a real_estate agent at century albert foulad realty brokerage firm during and mrs agarwal was licensed as a real_estate agent under california law she was not a licensed as a broker she worked for a brokerage firm pursuant to an independent_contractor agreement between broker and associate licensee the contract provided that she was an independent_contractor not an employee of the brokerage firm consistent with mrs agarwal’s independent_contractor status the brokerage firm issued a form_1099 to her for each year and it did not pay her a salary rather she received commissions the contract also required mrs agarwal to sell exchange lease or rent properties and solicit additional listings clients_and_customers diligently and with her best efforts during and petitioners owned two rental properties together they spent approximately hours managing the wanda property and approximately hours managing the mohave property during and they were the only persons who managed their rental properties mrs agarwal spent 2the brokerage firm is a licensed broker under california law the brokerage firm is franchised by a broker albert foulad 3mrs agarwal became a licensed broker in date a total of big_number and big_number hours managing petitioners’ rental properties and selling real_estate in and respectively for mrs agarwal reported commissions of dollar_figure as gross_receipts on schedule c profit or loss from business she also reported total expenses of dollar_figure for a dollar_figure loss with respect to her schedule c real_estate business for she reported commissions of dollar_figure as gross_receipts on schedule c and total expenses of dollar_figure for a profit of dollar_figure for petitioners reported total rents of dollar_figure on schedule e they also reported total expenses of dollar_figure for a dollar_figure loss which they rounded down to dollar_figure for they reported total rents of dollar_figure on schedule e and total expenses of dollar_figure for a dollar_figure loss in the notice_of_deficiency issued to petitioners respondent disallowed their schedule e losses for each year because passive losses are allowed only to the extent that they qualify for the special allowance for rental real_estate and the transitional phase-in rule and petitioners’ losses were in excess of their passive_income the special allowance and the phase-in rule discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue see sec_7491 petitioners have not alleged that sec_7491 applies however the court need not decide whether the burden shifted to respondent since there is no dispute as to any factual issue accordingly the case is decided by the application of law to the undisputed facts and sec_7491 is inapplicable ii petitioners’ losses and application of sec_469 sec_469 generally disallows any passive_activity_loss a passive_activity_loss is defined as the excess of the aggregate losses over the aggregate income from all passive activities sec_469 a passive_activity is any trade_or_business or an activity engaged in for the production_of_income in which the taxpayer does not materially participate sec_469 material_participation means that the taxpayer is involved in the activity’s operations on a regular continuous and substantial basis sec_469 see also sec_1_469-5t temporary income_tax regs fed reg date an individual is treated as materially participating if the individual satisfies any one of the seven enumerated tests the general_rule is that a rental_activity is treated as a per se passive_activity regardless of whether the taxpayer materially participates sec_469 but under sec_469 rental activities of a qualifying taxpayer in a real_property_trade_or_business are not a per se passive_activity under sec_469 kosonen v commissioner tcmemo_2000_107 rather the qualifying taxpayer’s rental activities are treated as a trade or business--subject to the material_participation requirements of sec_469 fowler v commissioner tcmemo_2002_223 sec_1_469-9 income_tax regs and in determining whether a taxpayer materially participates the participation of the taxpayer’s spouse is taken into account sec_469 a taxpayer may qualify for the real_property_trade_or_business exception if more than one-half of the personal services performed in trades_or_businesses by the taxpayer during the taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and the taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 and ii in the case of a joint_return either spouse must satisfy both requirements sec_469 sec_469 defines the term real_property_trade_or_business as any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business emphasis added a the parties’ arguments petitioners argue that real_estate agents should be considered real_estate professionals because real_estate agents are engaged in a real_property brokerage business in that real_estate agents bring together buyers and sellers in reply respondent argues that mrs agarwal was a licensed real_estate agent not a licensed real_estate broker thus under california law according to respondent mrs agarwal could not be engaged in a brokerage trade_or_business and therefore she was not engaged in a real_property_trade_or_business as defined by sec_469 b brokerage defined the term brokerage is not defined in sec_469 within the legislative_history of sec_469 or by any court decision thus the court turns to principles of statutory construction to determine its meaning see baker v wash group intl inc no 06-cv-1874 m d pa date 355_fsupp2d_544 d d c weber v heitkamp in re hopson bankr s d tex statutory words are uniformly presumed unless the contrary appears to be used in their ordinary and usual sense and with the meaning commonly attributed to them 242_us_470 in addition a statutory term is construed in its context and in light of the terms surrounding it 543_us_1 see also 367_us_303 a word is known by the company it keeps legislatures are presumed to have intended that a statute’s terms ‘be given a reasonable construction’ 943_fsupp_785 e d ky quoting d l c v walsh s w 2d mo ct app see also 170_f3d_1018 10th cir 925_f2d_428 d c cir a term’s common or approved usage may be established by a dictionary 544_us_320 508_us_223 webster’s third new international dictionary defines the term brokerage as the business of a broker or the fee or commission for transacting business as a broker emphasis added the court concludes that congress is presumed to have defined the term brokerage in its common or ordinary meaning the court further concludes that for purposes of sec_469 the business of a real_estate broker includes but is not limited to selling exchanging purchasing renting or leasing real_property offering to do those activities negotiating the terms of a real_estate contract listing of real_property for sale lease or exchange or procuring prospective sellers purchasers lessors or lessees see 155_us_648 lawrence gas co v hawkeye oil co n w iowa schmidt v maples n w mich commonwealth v jones robins inc s e 2d va in re pipes a 2d n j super ct app div commonwealth v fahnestock pa c pa quar sess see also ky rev stat ann sec lexisnexis defining real_estate brokerage md code ann bus occ prof sec l lexisnexis supp defining provide real_estate brokerage services wis stat ann sec_452 3e west defining brokerage service c application of the definition to mrs agarwal’s activities as is relevant here california law defines the term real_estate broker as a person who does or negotiates to do any one of the enumerated activities for compensation cal bus prof code sec west similarly california law also defines the term real_estate salesman as a person who is employed by a broker and who does any one of the enumerated activities cal bus prof code sec west but whether mrs agarwal is characterized as a broker or a salesperson for state law purposes is irrelevant for federal_income_tax purposes--the test is whether she was engaged in brokerage within the meaning of sec_469 as defined supra consistent with her real_estate salesman’s license and pursuant to her contract with the brokerage firm mrs agarwal was engaged in brokerage ie she sold exchanged leased or rented real_property and solicited listings therefore mrs agarwal was engaged in a brokerage trade_or_business within the meaning of sec_469 because mrs agarwal owned an interest in a rental property performed more than one-half of her personal services in real_property trades_or_businesses in which she materially participated and performed more than hours of services in real_property trades_or_businesses in which she materially participated she is a qualifying taxpayer see sec_469 sec_1_469-9 c income_tax regs because mrs agarwal is a qualifying taxpayer and she materially participated with respect to each property petitioners are entitled to deduct their and schedule e losses see sec_469 sec_1_469-9 example i income_tax regs sec_1_469-5t temporary income_tax regs supra defining material_participation see also fowler v commissioner tcmemo_2002_223 shaw v commissioner tcmemo_2002_35 iii accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination i sec_4if the taxpayer is a qualifying taxpayer then each interest in rental real_estate is treated as a separate activity unless the taxpayer elects to treat all interests in rental real_estate as one activity sec_469 fowler v commissioner tcmemo_2002_223 and the determination of whether the qualifying taxpayer materially participated pursuant to sec_469 must be met with respect to each rental_activity unless the taxpayer elected to treat all of the taxpayer’s rental activities as a single activity sec_469 fowler v commissioner supra shaw v commissioner tcmemo_2002_35 sec_1_469-9 example i income_tax regs in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor is the extent of the taxpayer’s effort to assess hi sec_5because the court finds that petitioners were negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 fields v commissioner tcmemo_2008_207 proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id because petitioners concede that they are not entitled to certain deductions see supra note the court finds that respondent has met his burden of production and that petitioners were negligent petitioners did not establish a defense for their noncompliance with the code’s requirements see sec_6001 requiring taxpayers to keep records sufficient to establish the amounts of the items required to be shown on their federal_income_tax returns respondent’s determination is sustained to reflect the foregoing decision will be entered under rule
